DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: means for equalizing, means for applying, means for selecting, means for sampling and means for deriving  are recited in claims 17-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 7-8, 10, 12-17 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beukema et al U.S. 20100046683 A1 in view of  Zhang et al U.S. Patent 9,455,848 B1.
         As per claims 2, 10 and 17 Beukema et al teaches a receiver for digitizing an analog input signal expressing a series of symbols, the receiver (see figs.1, 3 and 4) comprising: an input node to receive the analog input signal expressing the series of symbols (see figs.3 or 4 element 301 or 401 and para [0004] for… a data transmitter (100A) and a data receiver (100B), wherein the transmitter (100A) transmits serial data to the receiver (100B) …. para[0007] for…. .An input serial data stream is process through the front-end linear equalizer (201) with fixed peak level, and output to the summing circuits (202, 203, 204) and para [0024] for….FIG. 3 depicts a receiver system (300) having a fundamental architecture similar to the receiver system (100b) of FIG. 1); a feed-forward equalizer coupled to the input node to equalize the series of symbols and sample the equalized series of symbols (see figs.3-4 element 330 or 403 and para [0031] for….The linear equalizer (403) is an amplifier that provides linear feed-forward equalization and para [0044] for… The DAC adapt control block (440) receives as input A sampled signal output from the A sampling latch (405)); and a second equalizer coupled to the input to equalize the series of symbols, the second equalizer (see fig.4 para [0028] for…. serial data receiver system (400) in which line equalization is generally implemented using a combination of a linear equalizer and decision-feedback equalizer  and para  [0042] for….As will be discussed in further detail below, the various control blocks 410, 420, 430, 440, 450, 460, 470 and 480 implement various functions through a combination of hardware and signal processing software, which collectively provide an adaptive clocking and equalization control protocol that is employed as part of the receiver system) including: a first arithmetic element to provide a first offset to the series of symbols to produce a first series of offset symbols (see fig.4 element 440 and para [0044] for…. The DAC adapt control block (440) also outputs a DC offset signal, DAC A); a second arithmetic element to provide a second offset to the series of symbols to produce a second series of offset symbols(see fig.4 element 460 and para [0043] for…. In addition, the DDC adapt control block (460) generates a DC offset signal, DDC_A, which is used as the DC offset to the amplitude sample latch); and a multiplexer to alternatively select between the symbols of the first series of offset symbols and the second series of offset symbols responsive to equalized input of the series of symbols (see fig.4 element 430 and para [0033] for…. the MUX (430) is selectively controlled to output one of the amplitude adapt signals DAC_A, DFE_A and DDC_A as the A_Offset signal during different stages of adaptive control during operations and para  [0043] for….The offset signal DDC_A is time multiplexed with other DC offset signals DAC_A and DFE_A provided by other adaptation control blocks by MUX (430)).
            However Beukema et al does not explicitly teach a feed-forward equalizer coupled to the input node to equalize the series of symbols and sample the equalized series of symbols to produce digital samples of the series of symbols.
          Zhang et al teaches a feed-forward equalizer (see fig.2 element 202) coupled to the input node to equalize the series of symbols and sample the equalized series of symbols to produce digital samples of the series of symbols (see col.4, lines 44-46 for ….. The AFE 202 can include various analog circuits, such as a continuous time linear equalizer (CTLE) circuit and col.10, lines 10-14 for…. an analog-to-digital converter (ADC) can be disposed between the AFE and the DFE and the DFE can operate on a digital signal).
           It would have been obvious to one of ordinary skill in the art, at the time of filing or before the effective filing date of the claimed invention, to modify Beukema to include Zhang’s feed-forward equalizer coupled to the input node to equalize the series of symbols and sample the equalized series of symbols to produce digital samples of the series of symbols so that transmitted binary non-return-to-zero (NRZ) modulation or multilevel or logic level  symbols could be identified or detected during slicing decision. Such modification would allow the adaptation logic to compute value for the offset first, second and third post-cursor coefficients based on an algorithm and further facilitate the DFE to determine the offset error samples by skewing the first post-cursor coefficient so that the CDR  would lock near the center of the pulse response.
       As per claims 7, 13 and 20 Beukema and Zhang in combination would teach an adaptation circuit (see Beukema fig.4 element 450 and para [0035] for…. Using methods well-known in the art, the DFE adapt block (450) performs a sign-sign LMS adaptation by correlating the received data or para [0042] for… provide an adaptive clocking and equalization control protocol that is employed as part of the receiver system)) to derive the first offset and the second offset from the digital samples of the series of symbols from the feed- forward equalizer so that transmitted binary non-return-to-zero (NRZ) modulation or multilevel or logic level  symbols could be identified or detected during slicing decision. Such modification would allow the adaptation logic to compute value for the offset first, second and third post-cursor coefficients based on an algorithm and further facilitate the DFE to determine the offset error samples by skewing the first post-cursor coefficient so that the CDR  would lock near the center of the pulse response.
       As per claims 8, 14 and 21 Beukema and Zhang in combination would teach an error sampler (see Beukema fig.4 element 405 and para [0035] for…. The binary decision at the output of the amplitude sampling latch (405) represents sign error at the data sampling time) to sample the equalized series of symbols to produce error samples, the adaptation circuit to derive the first offset and the second offset from the digital samples of the series of symbols from the feed- forward equalizer and the error samples so that transmitted binary non-return-to-zero (NRZ) modulation or multilevel or logic level  symbols could be identified or detected during slicing decision. Such modification would allow the adaptation logic to compute value for the offset first, second and third post-cursor coefficients based on an algorithm and further facilitate the DFE to determine the offset error samples by skewing the first post-cursor coefficient so that the CDR  would lock near the center of the pulse response.
       As per claims 12 and 19, Beukema and Zhang in combination would teach comprising: applying third, fourth, fifth, and sixth offsets to the selected series of offset samples to produce respective third, fourth, fifth, and sixth series of offset samples (see col.6, lines 53-65 for…… The offset error slicer 304 generates separate samples on parallel decision paths using decision threshold generated from combinations of h.sub.0 and h′.sub.1……… The error slicer 306 generates separate samples on parallel decision paths using a decision threshold generated from combinations of h.sub.0 and h.sub.1 and col.8, lines 35-40, 56-57 for…. The offset error slicer 304 includes slicer circuits 410, 412, 414, and 416…….. The offset error slicer 306 includes slicer circuits 428, 430, 432, and 434); sampling each of the third, fourth, fifth, and sixth series of offset samples to produce third, fourth, fifth, and sixth series of digital samples (see Zhang figs.4B and 4C elements 410-416 and 428-434 and col.6, lines 53-65 for….. The offset error slicer 304 samples the signal y(t) according to the clock signal clk to generate the offset error samples e.sub.k′…… The error slicer 306 samples the signal y(t) according to the clock signal clk to generate the error samples e.sub.k..) ; and selecting between the third, fourth, fifth, and sixth series of digital samples responsive to the equalized digital samples (see Zhang figs.4B and 4C element 426 or 444 and col.8, lines 52-54 for…. A control input of the multiplexer 426 receives the data sample d.sub.k. An output of the multiplexer 426 provides the offset error sample e.sub.k′ and col.9, lines 4-7 for….  A control input of the multiplexer 444 receives the data sample d.sub.k. An output of the multiplexer 444 provides the error sample e.sub.k.) so that transmitted binary non-return-to-zero (NRZ) modulation or multilevel or logic level  symbols could be identified or detected during slicing decision. Such modification would allow the adaptation logic to compute value for the offset first, second and third post-cursor coefficients based on an algorithm and further facilitate the DFE to determine the offset error samples by skewing the first post-cursor coefficient so that the CDR  would lock near the center of the pulse response.
       As per claims 15 Beukema and Zhang in combination would teach further comprising deriving a clock signal (see Beukema fig.4 element CLK E or CLK D and para [0036] for…. The E latch (407) samples the input waveform to determine timing information from the received data waveform. The output samples (B) from the edge latch (407) are combined with the output samples (D) from data latch (406) in the CDR adapt module (480) which updates the phase of the local clocks (CLK_A, CLK_D, CLK_E or para [0043] for…. the DDC adapt control block (460) receives as input the A sampled signal output from the A sampling latch (405) and generates a clock phase offset control signal, DDC_ADJ) from the equalized digital samples and the error samples so that transmitted binary non-return-to-zero (NRZ) modulation or multilevel or logic level  symbols could be identified or detected during slicing decision. Such modification would allow the adaptation logic to compute value for the offset first, second and third post-cursor coefficients based on an algorithm and further facilitate the DFE to determine the offset error samples by skewing the first post-cursor coefficient so that the CDR  would lock near the center of the pulse response.
       As per claims 16 Beukema and Zhang in combination would teach, wherein sampling the series of symbols to produce the series of analog samples is responsive to the clock signals (see Beukema fig.4 element CLK E or CLK D and para [0036] for…. The E latch (407) samples the input waveform to determine timing information from the received data waveform. The output samples (B) from the edge latch (407) are combined with the output samples (D) from data latch (406) in the CDR adapt module (480) which updates the phase of the local clocks (CLK_A, CLK_D, CLK_E or para [0043] for…. the DDC adapt control block (460) receives as input the A sampled signal output from the A sampling latch (405) and generates a clock phase offset control signal, DDC_ADJ) from the equalized digital samples and the error samples so that transmitted binary non-return-to-zero (NRZ) modulation or multilevel or logic level  symbols could be identified or detected during slicing decision. Such modification would allow the adaptation logic to compute value for the offset first, second and third post-cursor coefficients based on an algorithm and further facilitate the DFE to determine the offset error samples by skewing the first post-cursor coefficient so that the CDR  would lock near the center of the pulse response.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beukema et al U.S. 20100046683 A1 in view of  Zhang et al U.S. Patent 9,455,848 B1 and in further view of Kizer et al U.S. 20150085914 A1.
           As per claim 9, Beukema and Zhang in combination does not explicitly teach comprising an analog switch coupled to the input node to issue the series of symbols.
      Kizer et al teaches an analog switch coupled to the input node to issue the series of symbols (see figs.2 and 3 element 300 and para [0041] for…. In each pipelined stage 212, the FFE 220 and the DFE 230 generate analog outputs and para [0056] for….. The FFE unit cell 300 comprises FFE clock generation logic 302 and switching logic 305).
          It would have been obvious to one of ordinary skill in the art, at the time of filing or before the effective filing date of the claimed invention, to modify the combination of Beukema and Zhang to include Kizer’s analog switch coupled to the input node to issue the series of symbols in order to receive both tracking and evaluation clock signals. In addition such modification would allow the FFE clock logic to control and determine the time that the input voltage on connection 204 could be applied to the capacitor, thus adjustably controlling, or programming, the value of the capacitor, and thus accurately determining the magnitude of the coefficient on connection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beukema et al U.S. 20100046683 A1 in view of Zhang et al U.S. Patent 9,455,848 B1 and in further view of Francese et al U.S. Pub No 20130322512 A1.
             As per claims 11 and 18 Beukema and Zhang in combination does not explicitly teach comprising inverting the second offset series of analog symbols.
           Francese et al teaches inverting the second offset series of analog symbols (see figs.2 and 9 elements 206 or 208 and 905 or 907 para [0021] for….. As shown in FIG. 2, the comparator latches 206A-D and 208A-D have offsets that are hardwired combinations of h1, h2, and h3, whereas the offsets of spare comparator latches 206E and 208E may be changed as needed for calibration of DFE slice 200. 10:1 spy multiplexer 210 and para [0031] for…. a comparator latch 901, which represents one of comparator latches 206A-206E or 208A-208A…. Each of passgates 904 and 906 receive enspy.sub.n signals as inputs, and output, via respective inverters 905 and 907, enable signals to the spy multiplexer 210/310).
          It would have been obvious to one of ordinary skill in the art, at the time of filing or before the effective filing date of the claimed invention, to modify the combination of Beukema and Zhang to include Francese teaching of inverting the second offset series of analog symbols to be used in conjunction with stuck detection circuitry for a receiver with a four-slice DFE. Such modification would enable the receiver to reduce parasitic capacitance caused by the spy multiplexer 210/310 and further enhance the receiver to provide more precise calibration of the DFE during operation.

Allowable Subject Matter
Claims 3-6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9882795 B1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL BAYARD whose telephone number is (571)272-3016. The examiner can normally be reached 6-9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahn K Sam can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL BAYARD/Primary Examiner, Art Unit 2633